Jenkins, P. J.
Even though it be conceded that where the consignee of an interstate shipment of freight proceeds, without notice to the shipper, to reconsign the goods upon the original bill of lading to a third person, and such third person refuses to accept them, the carrier who transports the goods under the reeonsignment can ordinarily recover from the original consignor the freight and demurrage charges which have accrued thereon, provided that it has notified the original consignor with reasonable promptness of such failure to accept (see Jelks v. Philadelphia & Reading Ry. Co., 14 Ga. App. 96, (80 S. E. 216); B. & O. Railroad Co. v. Montgomery, 19 Ga. App. 29, 90 S. E. 740), still, in this case, since it appears from the petition itself that the carrier failed to give notice of such refusal to the original consignor, but proceeded to dispose of the goods and to convert the proceeds to its own use, without showing any reason why the giving of such notice was, under the circumstances, impracticable, the trial court did not err in sustaining the demurrer to its petition in a suit against the original consignor. Bird v. Georgia Railroad, 72 Ga. 655; Merchants & Miners Transportation Co. v. Moore, 124 Ga. 482 (52 S. E. 802), Alabama Great So. R. Co. v. McKenzie, 139 Ga. 410 (77 S. E. 647, 45 L. R. A. (N. S.) 18); Atlantic Coast-Line R. Co. v. Goodwin, 1 Ga. App. 351 (57 S. E. 1070); Atlantic Coast-Line R. Co. v. Henderson Elevator Co., 18 Ga. App. 279 (88 S. E. 101); C., N. O. & T. P. Ry. Co. v. Malsby Co., 22 Ga. App. 595 (3) (96 S. E. 710).

Judgment affirmed.


Stephens and Smith, JJ., concur.

Complaint; from city court of Yaldosta—Judge Cranford. January 28, 1919.
Patterson & Copeland, for plaintiff in error.
Franklin & Langdale, contra.